In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                         _____________________ _____

                                09-19-00011-CV
                         __________________________

                             In the Interest of R.M.S. III
  _________________________________________________________________

               On Appeal from the County Court at Law No. 3
                         Montgomery County, Texas
                        Trial Cause No. 14-09-10137-CV
  _________________________________________________________________

                                    ORDER
      The clerk’s record in the above styled and numbered cause was filed

January 18, 2019, and the reporter’s record was filed January 22, 2019. On

February 14, 2019, the appellant’s court-appointed attorney, Jeredith Jones,

was notified that neither the brief of the appellant nor a motion for extension of

time to file the brief has been filed. Although the brief of the appellant was due

to be filed February 11, 2019, the brief has not been filed.

      We abate the appeal and remand the case to the trial court to conduct a

hearing at which counsel for the appellant shall appear, and the appellant shall

be given notice and an opportunity to appear in person. See Tex. R. App. P.

38.8(a)(2). We direct the trial court to determine whether or not appellant

                                        1
desires to pursue her appeal. If appellant desires to pursue her appeal, we

direct the trial court to determine why the brief of the appellant has not been

filed, why appellant’s counsel has not responded to late notices from this Court,

and whether good cause exists for appointed counsel, Jeredith Jones, to be

relieved of her duties as appellate counsel and replaced by substitute counsel.

See Tex. Fam. Code Ann. §107.013 (West Supp. 2018).             If the trial court

determines that good cause exists to relieve appointed counsel of her duties, we

direct the trial court to appoint substitute counsel.

      Due to the accelerated nature of this cause the following deadlines will

apply. See Texas Rule of Judicial Administration 6.2(a); TEX. R. APP. P. 2.

The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The court reporter’s record

of the hearing and the clerk’s record containing the recommendations of the

trial court judge are to be filed on or before Thursday, March 21, 2019.

      ORDER ENTERED March 1, 2019.

                                                    PER CURIAM

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          2